DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0174132 by Yokochi et al. (“Yokochi”).

As to claim 1, Yokochi discloses a navigation system (Yokochi, vehicle 10 with a navigation device 16 and meter panel 22, Figure 1A) comprising:
a display interface (Yokochi, multi-information display (MID) 28, Figures 1A and 1B) located in a vehicle; and
a processor (Yokochi, ECU 64 is a control circuit that controls the display device (the MID 28) on the basis of sign information. The ECU 64 is a computer including a microcomputer and includes a CPU (central processing unit), Figure 2, ¶ [0048]), in communication with a vehicle sensor (Yokochi, camera 36 and traveling distance sensor 62, Figure 2) and a server (Yokochi, server 50, Figure 2), configured to receive vehicle information and road information (Yokochi, The car navigation device 16, the camera 36, the wireless receiver 44, and the information terminal 48 detect sign information and output signals including the sign information to the ECU 64. A traveling distance sensor 62 detects a traveling distance of the vehicle 10. Figure 2, ¶ [0047]) (Yokochi, In the selective indication region 28b, images indicating various kinds of information, for example, sign information and vehicle information (vehicle speed, a yaw rate, fuel efficiency, a traveling time, various traveling distances, a drivable distance, a traveling mode, etc.) are displayed. Figures 1A and 1B, ¶ [0042]), Yokochi teaches the sensing of the vehicle information in order to display it to the driver.
predict a traveling direction of the vehicle based on the vehicle information (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053]), and
highlight the road information associated with the traveling direction on the display interface (Yokochi, The MID 28 includes a sign indication region 28a in an upper part and includes, in a lower part, a selective indication region 28b having a display area larger than a display area of the sign indication region 28a. In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]).
As to claim 2, Yokochi discloses the navigation system wherein the vehicle information includes one or more of: speed information, acceleration information, steering operation, braking operation, vehicle positions, lane confirmations, navigation information, and travel logs (Yokochi, In the selective indication region 28b, images indicating various kinds of information, for example, sign information and vehicle information (vehicle speed, a yaw rate, fuel efficiency, a traveling time, various traveling distances, a drivable distance, a traveling mode, etc.) are displayed. Figures 1A and 1B, ¶ [0042]); and
the road information includes information with respect to traffic signs and/or traffic signals (Yokochi, The car navigation device 16, the camera 36, the wireless receiver 44, and the information terminal 48 detect sign information and output signals including the sign information to the ECU 64. Figure 2, ¶ [0047]).
As to claim 3, Yokochi discloses the navigation system wherein to highlight the road information includes one or more of: to change size, to adjust color, or to adjust a contrast ratio of the road information associated with the traveling direction on the display interface, or to show the road information associated with the traveling direction on the display interface individually (Yokochi, In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]).
As to claim 4, Yokochi discloses the navigation system wherein when the navigation system is operated in a navigation mode, the processor is configured to:
predict the traveling direction based on the vehicle positions and the navigation information (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053]); and
highlight the traffic signs and/or traffic signals associated with the traveling direction on the display interface (Yokochi, The MID 28 includes a sign indication region 28a in an upper part and includes, in a lower part, a selective indication region 28b having a display area larger than a display area of the sign indication region 28a. In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]).
As to claim 10, Yokochi discloses the navigation system wherein the navigation system is an onboard navigation system (Yokochi, vehicle 10 with a navigation device 16 and meter panel 22, Figure 1A).
As to claim 11, Yokochi discloses a display method of a navigation map (Yokochi, vehicle 10 with a navigation device 16 and meter panel 22, Figure 1A) (Yokochi, car navigation device 16, which stores map information, ¶ [0041]), comprising:
showing the navigation map and vehicle positions (Yokochi, the information source is an image of the traffic sign 40 or the road marking 42 captured by the camera 36, traffic information received by the wireless receiver 44, map information stored by the car navigation device 16, and map information stored by the information terminal 48. The display processing unit 80 determines in which of the sign indication region 28a and the selective indication region 28b of the MID 28 the simplified information should be displayed. ¶ [0054])(Yokochi, The car navigation device 16 measures the position of the vehicle 10. The navigation information recognizer 72 recognizes sign information of the position of the vehicle 10 from the map information of the car navigation device 16. ¶ [0059]) (Yokochi, In the selective indication region 28b, images indicating various kinds of information, for example, sign information and vehicle information (vehicle speed, a yaw rate, fuel efficiency, a traveling time, various traveling distances, a drivable distance, a traveling mode, etc.) are displayed. Figures 1A and 1B, ¶ [0042]);
receiving vehicle information and road information (Yokochi, The car navigation device 16, the camera 36, the wireless receiver 44, and the information terminal 48 detect sign information and output signals including the sign information to the ECU 64. A traveling distance sensor 62 detects a traveling distance of the vehicle 10. Figure 2, ¶ [0047]) (Yokochi, In the selective indication region 28b, images indicating various kinds of information, for example, sign information and vehicle information (vehicle speed, a yaw rate, fuel efficiency, a traveling time, various traveling distances, a drivable distance, a traveling mode, etc.) are displayed. Figures 1A and 1B, ¶ [0042]); Yokochi teaches the sensing of the vehicle information in order to display it to the driver.
predicting a traveling direction of the vehicle based on the vehicle information (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053]); and
highlighting the road information associated with the traveling direction on a display interface (Yokochi, The MID 28 includes a sign indication region 28a in an upper part and includes, in a lower part, a selective indication region 28b having a display area larger than a display area of the sign indication region 28a. In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]).
As to claim 12, Yokochi discloses the display method of the navigation map wherein the vehicle information comprises one or more of speed, acceleration, steering operation, braking, vehicle positions, lane confirmations, navigation information and travel logs (Yokochi, In the selective indication region 28b, images indicating various kinds of information, for example, sign information and vehicle information (vehicle speed, a yaw rate, fuel efficiency, a traveling time, various traveling distances, a drivable distance, a traveling mode, etc.) are displayed. Figures 1A and 1B, ¶ [0042]); and
the road information comprises traffic signs and/or traffic signals (Yokochi, The car navigation device 16, the camera 36, the wireless receiver 44, and the information terminal 48 detect sign information and output signals including the sign information to the ECU 64. Figure 2, ¶ [0047]).
As to claim 13, Yokochi discloses the display method of the navigation map wherein the highlighting including changing size, or adjusting color, or adjusting a contrast ratio of the road information associated with the traveling direction on the display interface, or a combination thereof, or showing the road information associated with the traveling direction on the display interface individually (Yokochi, In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]).
As to claim 14, Yokochi discloses the display method of the navigation map wherein in a navigation mode, the predicting is made based on the vehicle positions and the navigation information (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053]) and the traffic signs and/or traffic signals associated with the traveling direction are highlighted (Yokochi, The MID 28 includes a sign indication region 28a in an upper part and includes, in a lower part, a selective indication region 28b having a display area larger than a display area of the sign indication region 28a. In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]).
As to claim 20, Yokochi discloses a motor vehicle (Yokochi, vehicle 10, Figure 1A), wherein the motor vehicle has a navigation system (Yokochi, vehicle 10 with a navigation device 16 and meter panel 22, Figure 1A), comprising:
a display interface (Yokochi, multi-information display (MID) 28, Figures 1A and 1B) of a navigation map located in the vehicle (Yokochi, car navigation device 16, which stores map information, ¶ [0041]); and
a processor (Yokochi, ECU 64 is a control circuit that controls the display device (the MID 28) on the basis of sign information. The ECU 64 is a computer including a microcomputer and includes a CPU (central processing unit), Figure 2, ¶ [0048]), in communication with a vehicle sensor (Yokochi, camera 36 and traveling distance sensor 62, Figure 2) and a server (Yokochi, server 50, Figure 2), configured to
receive vehicle information and road information, the vehicle information including vehicle positions, lane confirmations, navigation information and travel logs, the road information including traffic signs and traffic signals (Yokochi, The car navigation device 16, the camera 36, the wireless receiver 44, and the information terminal 48 detect sign information and output signals including the sign information to the ECU 64. A traveling distance sensor 62 detects a traveling distance of the vehicle 10. Figure 2, ¶ [0047]) (Yokochi, In the selective indication region 28b, images indicating various kinds of information, for example, sign information and vehicle information (vehicle speed, a yaw rate, fuel efficiency, a traveling time, various traveling distances, a drivable distance, a traveling mode, etc.) are displayed. Figures 1A and 1B, ¶ [0042]), Yokochi teaches the sensing of the vehicle information in order to display it to the driver.
predict a traveling direction of the vehicle based on the vehicle positions and at least one of the lane confirmations, navigation information, travel logs (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053]), and
highlight the traffic signs and/or traffic signals associated with the traveling direction on the display interface based on the prediction(Yokochi, The MID 28 includes a sign indication region 28a in an upper part and includes, in a lower part, a selective indication region 28b having a display area larger than a display area of the sign indication region 28a. In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0174132 by Yokochi et al. (“Yokochi”) in view of U.S. Pub. No. 2016/0159280 by Takazawa et al. (“Takazawa”).

As to claim 5, Yokochi does not expressly disclose the navigation system wherein when the navigation system is operated in a cruise mode, the processor is configured to:
predict the traveling direction based on the vehicle positions and the lane confirmations; and
show the traffic signs and traffic signals associated with the traveling direction on the display interface.
Yokochi teaches the determination of the lane in which the vehicle is traveling (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053]).
Takazawa teaches a head-up display for a vehicle wherein when the navigation system is operated in a cruise mode (Takazawa, at S100, the control unit 30 acquires ON/OFF of the route guidance of the navigation apparatus 6, ON/OFF of the ACC ECU4, ON/OFF of warning about speed limit/road traffic signal etc. Figure 2, ¶ [0055]) (Takazawa, The ACC ECU 4 is an electronic control unit for performing ACC (auto-cruise control). The navigation apparatus 6 displays a road map on a display in front of the driver's seat and performs travel route guidance. ¶ [0051]), the processor is configured to:
predict the traveling direction based on the vehicle positions and the lane confirmations (Takazawa, at S200, the control unit 30 performs a vehicle information acquisition process to acquire a driving state of the vehicle and a surrounding condition. At S300, the control unit 30 performs a forward environment information  acquisition process to acquire forward environment information such as a road condition ahead of the vehicle and a preceding vehicle. Figure 2, ¶ [0056]) (Takazawa, At S230, the control unit 30 acquires a coordinate point of the vehicle (vehicle position) from the GPS receiver 14, an inertial navigation apparatus (not shown), a matching of these detection results with the map database 16, a navigation apparatus 6 connected via the communication line 8, or the like. Figure 3, ¶ [0065]); and
show the traffic signs and traffic signals associated with the traveling direction on the display interface (Takazawa, At S400, based on the information acquired at S100 to S300, the control unit 30 determines whether or not the display-targeting object, for which the guide image should be overlay-displayed through the front windshield, is present. The display-targeting object may be a road traffic signal, a road sign, an advertisement, a preceding vehicle, a pedestrian or the like. Figure 2, ¶ [0057]).
The combination of Yokochi and Takazawa teaches the prediction of the travel direction by determining the road and condition ahead and the lane in which the vehicle operates to determine if the sign detect applies to the driven vehicle.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s sign display apparatus for a vehicle to include Takazawa’s vehicle mode determined display because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Yokochi’s sign display apparatus for a vehicle as modified by Takazawa’s vehicle mode determined display is known to yield a predictable result of providing a vehicle based display for the driver based on the driving mode since this presents relevant information based on the mode. Thus, a person of ordinary skill would have appreciated including in Yokochi’s sign display apparatus for a vehicle the ability to do Takazawa’s vehicle mode determined display since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Yokochi, as modified by Takazawa, teaches the cruise control mode causing a display presenting relevant signal or signal information.
	As to claim 6, Yokochi does not expressly disclose the navigation system wherein when the navigation system is operated in a cruise mode, the processor is configured to:
predict the traveling direction based on the vehicle positions and the steering operation and/or the travel logs; and
highlight the traffic signs and/or traffic signals associated with the traveling direction on the display interface.
Takazawa teaches a head-up display for a vehicle
wherein when the navigation system is operated in a cruise mode (Takazawa, at S100, the control unit 30 acquires ON/OFF of the route guidance of the navigation apparatus 6, ON/OFF of the ACC ECU4, ON/OFF of warning about speed limit/road traffic signal etc. Figure 2, ¶ [0055]) (Takazawa, The ACC ECU 4 is an electronic control unit for performing ACC (auto-cruise control). The navigation apparatus 6 displays a road map on a display in front of the driver's seat and performs travel route guidance. ¶ [0051]), the processor is configured to:
predict the traveling direction based on the vehicle positions and the steering operation and/or the travel logs (Takazawa, at S200, the control unit 30 performs a vehicle information acquisition process to acquire a driving state of the vehicle and a surrounding condition. At S300, the control unit 30 performs a forward environment information  acquisition process to acquire forward environment information such as a road condition ahead of the vehicle and a preceding vehicle. Figure 2, ¶ [0056]) (Takazawa, At S230, the control unit 30 acquires a coordinate point of the vehicle (vehicle position) from the GPS receiver 14, an inertial navigation apparatus (not shown), a matching of these detection results with the map database 16, a navigation apparatus 6 connected via the communication line 8, or the like. Figure 3, ¶ [0065])(Takazawa, At S250, the control unit 30 acquires a steering angle of the vehicle from a steering angle sensor (not shown) attached to a steering column or a steering linkage or from another in-vehicle apparatus connected via the communication line 8. Figure 3, ¶ [0067]); and
highlight the traffic signs and/or traffic signals associated with the traveling direction on the display interface (Takazawa, At S400, based on the information acquired at S100 to S300, the control unit 30 determines whether or not the display-targeting object, for which the guide image should be overlay-displayed through the front windshield, is present. The display-targeting object may be a road traffic signal, a road sign, an advertisement, a preceding vehicle, a pedestrian or the like. Figure 2, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s sign display apparatus for a vehicle to include Takazawa’s vehicle mode determined display because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Yokochi’s sign display apparatus for a vehicle as modified by Takazawa’s vehicle mode determined display is known to yield a predictable result of providing a vehicle based display for the driver based on the driving mode since this presents relevant information based on the mode. Thus, a person of ordinary skill would have appreciated including in Yokochi’s sign display apparatus for a vehicle the ability to do Takazawa’s vehicle mode determined display since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Yokochi, as modified by Takazawa, teaches the cruise control mode causing a display presenting relevant signal or signal information.
As to claim 15, Yokochi does not expressly teach the display method of the navigation map wherein in a cruise mode, the predicting is made based on the vehicle positions and the lane confirmations and the traffic signs and/or traffic signals associated with the traveling direction are shown.
Yokochi teaches the determination of the lane in which the vehicle is traveling (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053]).
Takazawa teaches a head-up display for a vehicle 
wherein in a cruise mode (Takazawa, at S100, the control unit 30 acquires ON/OFF of the route guidance of the navigation apparatus 6, ON/OFF of the ACC ECU4, ON/OFF of warning about speed limit/road traffic signal etc. Figure 2, ¶ [0055]) (Takazawa, The ACC ECU 4 is an electronic control unit for performing ACC (auto-cruise control). The navigation apparatus 6 displays a road map on a display in front of the driver's seat and performs travel route guidance. ¶ [0051]), the predicting is made based on the vehicle positions and the lane confirmations (Takazawa, at S200, the control unit 30 performs a vehicle information acquisition process to acquire a driving state of the vehicle and a surrounding condition. At S300, the control unit 30 performs a forward environment information  acquisition process to acquire forward environment information such as a road condition ahead of the vehicle and a preceding vehicle. Figure 2, ¶ [0056]) (Takazawa, At S230, the control unit 30 acquires a coordinate point of the vehicle (vehicle position) from the GPS receiver 14, an inertial navigation apparatus (not shown), a matching of these detection results with the map database 16, a navigation apparatus 6 connected via the communication line 8, or the like. Figure 3, ¶ [0065]) and the traffic signs and/or traffic signals associated with the traveling direction are shown (Takazawa, At S400, based on the information acquired at S100 to S300, the control unit 30 determines whether or not the display-targeting object, for which the guide image should be overlay-displayed through the front windshield, is present. The display-targeting object may be a road traffic signal, a road sign, an advertisement, a preceding vehicle, a pedestrian or the like. Figure 2, ¶ [0057]).
The combination of Yokochi and Takazawa teaches the prediction of the travel direction by determining the road and condition ahead and the lane in which the vehicle operates to determine if the sign detect applies to the driven vehicle.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s sign display apparatus for a vehicle to include Takazawa’s vehicle mode determined display because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Yokochi’s sign display apparatus for a vehicle as modified by Takazawa’s vehicle mode determined display is known to yield a predictable result of providing a vehicle based display for the driver based on the driving mode since this presents relevant information based on the mode. Thus, a person of ordinary skill would have appreciated including in Yokochi’s sign display apparatus for a vehicle the ability to do Takazawa’s vehicle mode determined display since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Yokochi, as modified by Takazawa, teaches the cruise control mode causing a display presenting relevant signal or signal information.
As to claim 16, Yokochi does not expressly teach the display method of the navigation map wherein in a cruise mode, the predicting is made based on the vehicle positions and the steering operation and/or the travel logs, and the traffic signs and/or traffic signals associated with the traveling direction are highlighted.
Takazawa teaches a head-up display for a vehicle
wherein in a cruise mode (Takazawa, at S100, the control unit 30 acquires ON/OFF of the route guidance of the navigation apparatus 6, ON/OFF of the ACC ECU4, ON/OFF of warning about speed limit/road traffic signal etc. Figure 2, ¶ [0055]) (Takazawa, The ACC ECU 4 is an electronic control unit for performing ACC (auto-cruise control). The navigation apparatus 6 displays a road map on a display in front of the driver's seat and performs travel route guidance. ¶ [0051]), the predicting is made based on the vehicle positions and the steering operation and/or the travel logs (Takazawa, at S200, the control unit 30 performs a vehicle information acquisition process to acquire a driving state of the vehicle and a surrounding condition. At S300, the control unit 30 performs a forward environment information  acquisition process to acquire forward environment information such as a road condition ahead of the vehicle and a preceding vehicle. Figure 2, ¶ [0056]) (Takazawa, At S230, the control unit 30 acquires a coordinate point of the vehicle (vehicle position) from the GPS receiver 14, an inertial navigation apparatus (not shown), a matching of these detection results with the map database 16, a navigation apparatus 6 connected via the communication line 8, or the like. Figure 3, ¶ [0065])(Takazawa, At S250, the control unit 30 acquires a steering angle of the vehicle from a steering angle sensor (not shown) attached to a steering column or a steering linkage or from another in-vehicle apparatus connected via the communication line 8. Figure 3, ¶ [0067]), and the traffic signs and/or traffic signals associated with the traveling direction are highlighted (Takazawa, At S400, based on the information acquired at S100 to S300, the control unit 30 determines whether or not the display-targeting object, for which the guide image should be overlay-displayed through the front windshield, is present. The display-targeting object may be a road traffic signal, a road sign, an advertisement, a preceding vehicle, a pedestrian or the like. Figure 2, ¶ [0057]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s sign display apparatus for a vehicle to include Takazawa’s vehicle mode determined display because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Yokochi’s sign display apparatus for a vehicle as modified by Takazawa’s vehicle mode determined display is known to yield a predictable result of providing a vehicle based display for the driver based on the driving mode since this presents relevant information based on the mode. Thus, a person of ordinary skill would have appreciated including in Yokochi’s sign display apparatus for a vehicle the ability to do Takazawa’s vehicle mode determined display since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Thus, Yokochi, as modified by Takazawa, teaches the cruise control mode causing a display presenting relevant signal or signal information.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0174132 by Yokochi et al. (“Yokochi”) in view of U.S. Pub. No. 2017/0232908 by Jung (“Jung”).

As to claim 7, Yokochi does not expressly disclose the navigation system wherein the display interface is a pop-up hidden window.
Jung teaches a flexible display system for a vehicle wherein the display interface is a pop-up hidden window (Jung, the flexible display may be hidden (e.g., non-visible) until the user needs it. When needed, the flexible display may appear in car windows. Figures 1A and 1B, ¶ [0004]) (Jung, FIG. 1A illustrates one embodiment of a vehicle 10 of the present invention in which a flexible display 12 is hidden inside of the car roof. Flexible display 12 may display images from a processor (not shown), just as does a conventional display screen or monitor. When needed, flexible display 12 can appear in the windshield as shown in FIG. 1B. Figures 1A and 1B, ¶ [0017]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s multi-information display to include Jung’s flexible display which may be hidden because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Jung’s flexible display is comparable to Yokochi’s multi-information display because both provide a display to a user in a vehicle. Therefore, it is within the capabilities of one of ordinary skill in the art to modify Yokochi’s multi-information display to include Jung’s flexible display which may be hidden with the predictable result of providing a display to a user of a vehicle when activated.
	Thus, Yokochi, as modified by Jung, teaches the multi-information display being a flexible display which is moved into view when needed.
	As to claim 8, Yokochi, as modified by Jung, teaches the navigation system wherein the hidden window pops up (Jung, the flexible display may be hidden (e.g., non-visible) until the user needs it. When needed, the flexible display may appear in car windows. Figures 1A and 1B, ¶ [0004]) according to the vehicle positions and highlights the road information associated with the traveling direction based on the prediction (Yokochi, The effective-section judging unit 78 is configured to judge whether the vehicle 10 is traveling in an effective section of sign information detected by the recognizing unit 66. For example, the traffic sign 40 (see FIG. 1A) set on the traveling road 38 is added with auxiliary sign indicating an effective section of the traffic sign 40. The effective-section judging unit 78 judges based on information on the auxiliary sign recognized by the image information recognizer 68 whether the vehicle 10 is traveling in the effective section of the sign information indicated by the traffic sign 40. Figure 1A, ¶ [0053])(Yokochi, The MID 28 includes a sign indication region 28a in an upper part and includes, in a lower part, a selective indication region 28b having a display area larger than a display area of the sign indication region 28a. In the sign indication region 28a, an image indicating simplified information obtained by simplifying sign information is displayed. Figures 1A and 1B, ¶ [0042]) (Yokochi, when the image of the traffic sign 120 (see FIG. 5A) is captured by the camera 36, as shown in FIG. 6A, the MID 28 displays the simplified sign 122 having a first color in the sign indication region 28a as the simplified information. Figures 5 and 6, ¶ [0071]). In addition, the motivation used is the same as in the rejection of claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0174132 by Yokochi et al. (“Yokochi”) in view of U.S. Pub. No. 2016/0288789 by Durgin et al. (“Durgin”).

As to claim 9, Yokochi does not expressly teach the navigation system wherein the processor is configured to, in response to a parking time of the vehicle bring within a range of a preset threshold, cause the vehicle to turn off automatic start/stop functions of an engine of the vehicle automatically or prompt a driver to turn off the automatic start/stop functions of the engine of the vehicle manually.
Durgin teaches a cruise control system for a vehicle wherein the processor is configured to, in response to a parking time of the vehicle bring within a range of a preset threshold, cause the vehicle to turn off automatic start/stop functions of an engine of the vehicle automatically or prompt a driver to turn off the automatic start/stop functions of the engine of the vehicle manually (Durgin, The system 100 further includes an engine control module 110 that enables the vehicle engine to be shut off during travel or while the vehicle 101 is stationary to conserve fuel. Figure 1A, ¶ [0017]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s navigation vehicular display to include Durgin’s engine control because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Yokochi to include Durgin is expressly provided by Durgin, stating shutting off the engine during travel or stationary to conserve fuel (Durgin, ¶ [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Yokochi’s navigation vehicular display to include Durgin’s engine control with the motivation of turning off the engine when not needed.  The person of ordinary skill in the art would have recognized the benefit of conserving fuel.
	Thus, Yokochi, as modified by Durgin, teaches automatically turning off the engine when the vehicle has been stationary for a period of time.
As to claim 19, Yokochi does not expressly teach the display method of the navigation map further comprising automatically turning off or prompting a driver to manually turn off automatic start/stop functions of an engine of the vehicle in response to a parking time of the vehicle being within a range of a preset threshold.
Durgin teaches a cruise control system for a vehicle further comprising automatically turning off or prompting a driver to manually turn off automatic start/stop functions of an engine of the vehicle in response to a parking time of the vehicle being within a range of a preset threshold. (Durgin, The system 100 further includes an engine control module 110 that enables the vehicle engine to be shut off during travel or while the vehicle 101 is stationary to conserve fuel. Figure 1A, ¶ [0017]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s navigation vehicular display to include Durgin’s engine control because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Yokochi to include Durgin is expressly provided by Durgin, stating shutting off the engine during travel or stationary to conserve fuel (Durgin, ¶ [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Yokochi’s navigation vehicular display to include Durgin’s engine control with the motivation of turning off the engine when not needed.  The person of ordinary skill in the art would have recognized the benefit of conserving fuel.
	Thus, Yokochi, as modified by Durgin, teaches automatically turning off the engine when the vehicle has been stationary for a period of time.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0174132 by Yokochi et al. (“Yokochi”) in view of U.S. Pub. No. 2014/0118168 by Lee at al. (“Lee”).

As to claim 17, Yokochi does not expressly teach the display method of the navigation map further comprising showing a suggested vehicle speed range based on the vehicle positions, vehicle speed, and traffic signals.
	Lee discloses a travel optimization system further comprising showing a suggested vehicle speed range based on the vehicle positions, vehicle speed, and traffic signals (Lee, the suggested travel information may be determined based on information for modifying one or more portions of travel information that is included in the traffic flow data. The suggested travel information may include, for example, information identifying a suggested speed for causing the user to arrive at a particular traffic light while the particular traffic light is causing a particular colored lens to be illuminated (e.g., a green lens). ¶ [0076]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yokochi’s navigation system to include Lee’s suggested speed based on traffic flow data because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Lee’s navigation system is comparable to Yokochi’s navigation system because both provide navigation information to a driver of a vehicle.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Yokochi’s navigation system to include Lee’s suggested speed based on traffic flow data with the predictable result of providing additional information to the driver of a vehicle.
	Thus, Yokochi, as modified by Lee, teaches the suggested vehicle speed based on vehicle and traffic information.
	As to claim 18, Yokochi, as modified by Lee, teaches the display method of the navigation map further comprising issuing a warning signal in response to a speed of the vehicle exceeding the suggested vehicle speed range (Lee, mobile device 230 may output the travel optimization data as an audible and/or visual alert that provides information regarding a suggested speed of travel to enable the user to adjust their speed of travel (e.g., speed up or slow down) and optimize the user's travel time (e.g., avoid stopping at a red light). ¶ [0078]). In addition, the motivation used is the same as in the rejection of claim 17.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691